HARLINGTON WOOD, Jr., Circuit Judge,
concurring.
While I recognize that the current posture of the case makes it impossible to reopen our original opinion, Kasza v. Browner, 133 F.3d 1159 (9th Cir.1998), I feel that I must write separately in this successive appeal. I strongly believe that the unusual nature of this case warrants special consideration, both by the court and by the government.
Our original decision was issued on January 8, 1998, back in the days of President Clinton. I concurred in that well written opinion without any reservations. In that opinion, we held that the state secrets privilege applied to bar discovery of the information sought by plaintiffs and that the scope of the privilege as asserted by the Air Force was not overbroad. Id. at 1169-70. We recognized that, under the mosaic theory, even the existence or nonexistence of hazardous waste at the site was national security information. Id. Because discovery was denied, plaintiffs could not present a prima facie case, and the district court’s grant of summary judgment in each case was affirmed. However, the matter was remanded for further proceedings on several post-judgment rulings. Id. at 1174-75. These post-judgment issues serve as the basis for this successive appeal.
After oral argument in the successive appeal, I initially indicated my approval of the draft submitted by Judge Rymer. However, while the case was still pending, I viewed a History Channel documentary *1182entitled “Area 51: Beyond Top Secret.” I have sent the other panel members copies of this documentary. Ordinarily I would not consider something that appeared on the television and was not a part of the record. I recognize that the information contained in the video has not been confirmed or denied by the government, and this concurrence is not intended to vouch one way or the other as to its truth. I do, however, believe this documentary is pertinent. In the documentary, counsel for plaintiffs, Professor Jonathan Turley of George Washington University, makes the point that all he wanted for his clients in these cases was to gain knowledge that would aid in their treatment, and not a big money judgment against the government. I write separately to urge the government, now that these cases are concluded, to strongly consider releasing any information possible which might aid plaintiffs. That is unless, of course, there is no information which might help them, or if the disclosure of any helpful information that may exist would still risk significant harm to national security under the mosaic theory.
Clearly, Buckhannon Board and Care Home, Inc. v. West Virginia Department of Health and Human Resources, 532 U.S. 598, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001), precludes the recovery of attorney’s fees as the case now stands because plaintiffs cannot meet the “prevailing party” requirement. However, as the majority notes at footnote 2, plaintiffs could claim prevailing party status if they were to obtain a legally enforceable settlement agreement. See Barrios v. Calif. Interscholastic Fed’n, 277 F.3d 1128, 1134 n. 5 (9th Cir.2002). If the government sees fit to help the plaintiffs by providing further information, it could also enter into a settlement agreement, notwithstanding the late stage of the litigation, which would allow plaintiffs to recover reasonable attorney’s fees.